Exhibit FIRST CITIZENS NATIONAL BANK SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN Purpose The purpose of the Plan is to recognize those senior officers of the Bank who have contributed substantially to the success of the Bank and to encourage such officers to remain as employees of the Bank.This Plan shall be considered an unfunded arrangement maintained primarily to provide supplemental retirement benefits for participating Executives, and to be considered a non-qualified benefit plan for purposes of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”). ARTICLE 1 DEFINITIONS The following words and phrases used in this Plan have the meanings specified. “Accrual Balance” means as of any date, the liability that should be accrued by the Bank under generally accepted accounting principles (“GAAP”) to reflect the Bank’s obligation to each Executive who isparticipating in the Plan, without regard to whether such amount is actually accrued as of such date. “Actuarial (Actuarially) Equivalent” means a benefit of equivalent value to the normal form of benefit determined by generally accepted actuarial principles. An actuarially equivalent lump sum shall be calculated using the Discount Rate in effect on the determination date. “Beneficiary” means each designated person, or the estate of a deceased Executive, entitled to benefits, if any, upon the death of the Executive, determined according to Article 4. “Benefit Percentage”means the percentage of Final Average Pay specified for each Executive.The Benefit Percentage of each initial participant is set forth in Appendix A. “Change in Control” shall mean a change in control as defined in Code Section 409A and rules, regulations, and guidance of general application thereunder issued by the Department of the Treasury, including: a)Change in ownership: A change in ownership of the Holding Company occurs on the date any one person or group of persons accumulates ownership of the Holding Company’s stock constituting more than 50% of the total fair market value or total voting power of the Holding Company’s stock, (b)Change in effective control: A change in effective control occurs when either (i) any one person or more than one person acting as a group acquires within a 12-month period ownership of stock of the Holding Company possessing 35% or more of the total voting power of the Holding Company’s stock, or (ii) a majority of the Holding Company’s Board of Directors is replaced during any 12-month period by Directors whose appointment or election is not endorsed in advance by a majority of the Holding Company’s Board of Directors, or (c)Change in ownership of a substantial portion of assets: A change in the ownership of a substantial portion of the Holding Company’s assets occurs if in a 12 month period any one person or more than one person acting as a group acquires assets from the Holding Company having a total gross fair market value equal to or exceeding 40% of the total gross fair market value of all of the assets of the Holding Company immediately before the acquisition or acquisitions. For this purpose, “gross fair market value” means the value of the Holding Company’s assets, or the value of the assets being disposed of, determined without regard to any liabilities associated with the assets. “Code” means the Internal Revenue Code of 1986, as amended, and rules, regulations, and guidance of general application issued thereunder by the Department of the
